     Case 5:20-cv-00196 Document 15 Filed on 04/19/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 19, 2021
                      UNITED STATES DISTRICT COURT                              Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                            LAREDO DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
       Plaintiff,                           §
                                            §
V.                                          §        CIVIL ACTION NO. 5:20-CV-196
                                            §
173.69 ACRES OF LAND, MORE OR               §
LESS, SITUATED IN ZAPATA                    §
COUNTY, STATE OF TEXAS AND                  §
CCMD, LLC.                                  §
                                            §
       Defendants.                          §

                                        ORDER
       Before the Court is Defendant CCMD, LLC’s Opposed Motion to Stay. (Dkt. No.
9). CCMD requests that the Court stay this case until the Court renders a final judgment
in a separate case, Zapata County v. Biden, Civil Action No. 5:20-cv-00106. (Id. at 1). The
Government filed its response, (Dkt. No. 10), and CCMD filed a reply, (Dkt. No. 11).
       “[T]he power to stay proceedings is incidental to the power inherent in every court
to control the disposition of the causes on its docket with economy of time and effort for
itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A
stay is warranted when it serves the interests of judicial economy and efficiency. La.
Stadium & Exposition Dist. v. Fin. Guar. Ins. Co., 2009 WL 926982, at *1 (E.D. La. Apr.
2, 2009).
       The Court has previously postponed the Initial Pretrial and Scheduling
Conference in this case until May 19, 2021, (Dkt. Nos. 13, 14), consistent with the date
of status conferences scheduled in other pending border wall cases to discuss, inter alia,
the status of the Government’s plan for proceeding with these border wall cases.
       The Court GRANTS in part Defendant CCMD, LLC’s Opposed Motion to Stay,
(Dkt. No. 9), and STAYS this case until the Initial Pretrial and Scheduling Conference
to be held on May 19, 2021. The Court is granting this stay in the interest of judicial
economy and does not at this time evaluate the equities that the parties have delineated
      Case 5:20-cv-00196 Document 15 Filed on 04/19/21 in TXSD Page 2 of 2




in their briefs. At the time of the conference, the Court will consider whether to extend
the stay.
       It is so ORDERED.
       SIGNED on April 19, 2021.



                                               John A. Kazen
                                               United States Magistrate Judge




2/2
